                     Case 1:18-cr-00173-NRB Document 157
                                                     156 Filed 06/16/20
                                                               06/15/20 Page 1 of 1



                                                   LISA SCOLARI
                                                    Attorney at Law
                                            20 VESEY STREET, SUITE 400
                                            NEW YORK, NEW YORK 10007
                                               Lscolarilaw@earthlink.net

            TEL. (212) 227-8899                                                        FAX (212) 964-2926
                                                   June 15, 2020



            Hon. Naomi Reice Buchwald
            United States District Court
            500 Pearl Street
            New York, N.Y. 10007
            via ECF

                                           Re: United States v. Victor DeJesus Ferreira,
                                                    18 Cr. 173 (NRB)
            Your Honor,

                I write to request an adjournment of Victor DeJesus Ferreira’s sentencing to a date at the
         end of September, 2020 that is convenient to the Court, in light of the covid-19 crisis.
                The government, by Timothy Capozzi, Esq., consents to this application.
Victor Dejesus-Ferreira's
sentencing is rescheduled for                  Respectfully,
Tuesday, September 22 at 12:00
p.m. His sentencing submission is
due on September 8. The                        Lisa Scolari
Government's sentencing submission
is due on September 15.
         SO ORDERED:


            _________________________
            Hon. Naomi Reice Buchwald
            Dated: June 16, 2020
